        Case 7:19-cv-03823-NSR-PED Document 27 Filed 08/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PETRONI,
                                          Plaintiff,
                                                                   MEMORANDUM AND
                - against -
                                                                       ORDER

                                                                   19Civ.3823(NSR)(PED)


 BLUSTEIN SHAPIRO RICH &
 BARONE LLP, ET AL.,
                                          Defendants.


PAUL E. DAV1SON, U.S.M.J.:


       The Court has again reviewed in camera the documents identified in defense counsel s


letter dated August 10, 2020. [Dkt. 25.] On the basis of that review, the Court's August 7, 2020

Order [Dkt, 23] is modified as follows:

       1. Defendants shall produce the following documents: 12, 15, 20, and 21.


       2. Defendants may withhold as privileged the following documents; 14, 27, and 46.


Defendants shall otherwise comply with the August 7, 2020 Order.

Dated; August 12,2020
       White Plains, New York




                                                        PauTEWavison^U.S.M.J.



                                      //,'
